Name: Commission Regulation (EEC) No 2550/83 of 12 September 1983 amending for the third time Regulation (EEC) No 1058/77 on the characteristics of olive oil and of certain products containing olive oil and amending the Common Customs Tariff nomenclature as regards olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 9 . 83 Official Journal of the European Communities No L 252/7 COMMISSION REGULATION (EEC) No 2550/83 of 12 September 1983 amending for the third time Regulation (EEC) No 1058/77 on the characteristics of olive oil and of certain products containing olive oil and amending the Common Customs Tariff nomenclature as regards olive oil HAS ADOPTED THIS REGULATION : Article 1 The following note is hereby added to Annex VI to Regulation (EEC) No 1058/77 : 'Note : Certain virgin lampante oils and crude olive ­ residue oils may give false positive results to this test ; in this case, for the correct classification of such oils , account should be taken of all available analytical results , including the degree of acidity.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Articles 1 3 (4) and 1 8 (3) thereof, Whereas Annex VI to Commission Regulation (EEC) No 1058/77 (3), as last amended by Regulation (EEC) No 2538/80 (4), established the method for detecting soaps in olive oil ; whereas experience has shown that false positive results mdy be obtained for certain virgin lampante oil and crude olive-residue oil ; whereas, pending the adoption of a more suitable method of analysis , the said Annex VI should be amended by the addition of a note on the interpretation of the results ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No L 128 , 24 . 5 . 1977, p. 6 . 4) OJ No L 259 , 2 . 10 . 1980 , p. 24 .